Appeal by the defendant from a judgment of the Supreme Court, Queens County (Zelman, J.), rendered November 8, 1985, convicting him of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
*287Our review of the record indicates that the evidence adduced at the trial was sufficient to disprove the defendant’s justification defense beyond a reasonable doubt. The issue of justification came down to a question of credibility which the court obviously resolved in favor of the People (see, People v Resnick, 133 AD2d 237).
Under the circumstances of this case, where the defendant fatally stabbed an 18-year-old man, we find that the court did not abuse its discretion in refusing to adjudicate the defendant a youthful offender (see, People v Belsito, 130 AD2d 583). Furthermore, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 85-86).
The defendant’s remaining contentions, that he was denied a fair trial due to the conduct of the prosecutor and Trial Judge, are either unpreserved for appellate review or without merit. Mangano, J. P., Thompson, Lawrence and Harwood, JJ., concur.